                                                                               Eastern District of Kentucky
                           UNITED STATES DISTRICT COURT                              FILED
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION                                    JUL O9 2019
                                    at PIKEVILLE
                                                                                       AT ASHLAND
                                                                                     ROBERT R. CARR
Civil Action No. 18-65-HRW                                                       CLERK U.S. DISTRICT COURT



VANESSA GILLISPIE,                                                           PLAINTIFF,

v.                       MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                       DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed an application for disability insurance benefits on April 30, 2015, alleging

disability beginning on February 26, 2015, due to "non diagnosed neurological disorder, atypical

macular degeneration, tachycardia, osteoporosis, degenerative disc, bulging discs [and] facet

arthropathy" (Tr. 194). This application was denied initially and on reconsideration.

Thereafter, upon request by Plaintiff, an administrative hearing was conducted by Administrative

Law Judge Boyce Crocker (hereinafter "ALJ"), wherein Plaintiff, accompanied by counsel,

testified. At the hearing, Gina Baldwin, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 57 years

old at the alleged date of onset of disability. She has a high school education. Her past

relevant work experience consists of work as a family resource coordinator / school social

worker for the Pike County Board of Education.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from macular degeneration and

dysfunction of a major joint (left shoulder), which he found to be "severe" within the meaning of

the Regulations.

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments. In doing so, the ALJ specifically considered Listings 1.02 and 2.00



                                                   2
At Step 4, the ALJ found that Plaintiff could perform her past relevant work as a family resource

coordinator / school social worker. He further determined that she has the residual functional

capacity ("RFC") to perform a range of light work as defined in 20 C.F.R. § 404.1567(b) with

certain additional restrictions (Tr. 16). Specifically, Plaintiff could: lift, carry, push, and pull 20

pounds occasionally and 10 pounds frequently; perform postural activities occasionally; climb

ramps and stairs occasionally; never climb ladders, ropes, or scaffolds; and avoid even moderate

exposure to unprotected heights and moving mechanical parts. (Tr. 16).

         The ALJ considered the testimony of a vocational expert that although Plaintiff had

actually performed her past job at the medium exertional level, it is generally performed at the

light exertional level for most employers (Tr. 48). The VE testified that with this RFC, Plaintiff

could perform her past relevant work as a family resource coordinator/school social worker as

the job is generally performed in the national economy (Tr. 19).

        Accordingly, the ALJ found Plaintiff not to be disabled at Step 4.

        The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                           II. ANALYSIS

        The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner


                                                    3
v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even ifthere is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       Plaintiff argues that the ALJ erred in finding Plaintiff to be disabled at Step 4.

Specifically, she contends that his finding is improper because the ALJ concluded she is limited

to light work but also concluded that she could her return to her past work, which, as actually

performed by Plaintiff, would be classified as medium level work.

       It is the claimant's burden at Step 4 of the sequential evaluation to show an inability to

return to any past relevant work. Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980). The Act

requires that a claimant show that his impairments are so severe that she is "unable to do [her]

previous work." 42 U.S.C. § 423(d)(2)(A). To support a finding that a claimant can perform her

past relevant work, the Commissioner's decision must explain why the claimant can perform the

demands and duties of the past job as actually performed or as ordinarily required by employers

throughout the national economy. To proceed past step four, plaintiff "must prove an inability

to return to [her] former type of work and not just to [her] former job". Studway v. Secretary of

Health and Human Services, 815 F.2d 1074, 1076 (internal quotations omitted) (emphasis in


                                                  4
original). See also, Clendening v. Commissioner ofSocial Security, 482 Fed. Appx. 93, 96 (6th

Cir. 2012) ("[t]he relevant inquiry is whether he could still perform that type of work and not

necessarily the specific job that he had in the past").

          Here, the ALJ presented a hypothetical to the vocational expert, which matched

Plaintiff's vocational profile (Tr. 48). When asked whether such an individual could perform

Plaintiff's past work as a family resource coordinator, the expert testified she could do the work

as generally performed in the national economy (as opposed to how she actually performed it at

the medium exertional level) (Tr. 48). The ALJ reasonably relied on this testimony in his finding

ofno disability. 20 C.F.R. § 404.1560(b)(2).



                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This   4J--   day of   ~½                       , 2019.




                                                                    Signed By:

                                                                    Heney R. Wilhoit. Jfi
                                                                    United Stites Dletrfct Jud""


                                                   5
